Case 4:18-cv-00298-CVE-JFJ Document 161 Filed in USDC ND/OK on 04/06/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA


   MICHAEL PARGA, RICHARD FELTZ,                          )
   TARA O’DONLEY, AND CHRISTOPHER                         )
   WOOD, on behalf of themselves and all others           )
   similarly situated,                                    )
                                                          )
                          Plaintiffs,                     )
                                                          )
   v.                                                     )       Case No. 18-CV-0298-CVE-JFJ
                                                          )
   BOARD OF COUNTY COMMISSIONERS OF                       )
   THE COUNTY OF TULSA; VIC REGALADO,                     )
   Tulsa County Sheriff, in his official capacity;        )
   TERRY H. BITTING, TAMMY BRUCE,                         )
   MARTHA RUPP CARTER, STEPHEN R.                         )
   CLARK, THERESA DREILING, OWEN                          )
   EVENS, JAMES W. KEELEY, DEBORAH                        )
   LUDI LEITCH, J. ANTHONY MILLER,                        )
   DAWN MOODY, MILLIE OTEY, KIRSTEN                       )
   PACE, APRIL SEIBERT, CLIFFORD SMITH,                   )
   AND SARAH SMITH, in their capacities as                )
   Tulsa County Special Judges; AND WILLIAM               )
   MUSSEMAN, in his capacity as Tulsa County              )
   District Court Judge,                                  )
                                                          )
                          Defendants.                     )


                                                  ORDER

          With regard to plaintiffs’ motions for a temporary restraining order and preliminary

   injunction against defendant Tulsa County Sheriff (Dkt. ## 158, 159), the Court notes that this

   putative class action is not concerned generally with supervision of the David L. Moss Criminal

   Justice Center (Tulsa County Jail) or the health and safety of inmates; rather, it relates to procedures

   of the Tulsa County District Court and the Tulsa County Jail to determine pretrial detention or

   release.
Case 4:18-cv-00298-CVE-JFJ Document 161 Filed in USDC ND/OK on 04/06/20 Page 2 of 2




          Therefore, the Court hereby accelerates briefing on the motions (Dkt. ## 158, 159) solely

   on the issue of whether there is a risk of imminent harm from COVID-19 at the Tulsa County Jail,

   and what procedures the Tulsa County Sheriff has implemented to mitigate such harm.

          Responses Due:        April 10, 2020.

          Reply Due:            April 14, 2020.

          IT IS SO ORDERED this 6th day of April, 2020.




                                                  2
